Order entered March 13, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-19-01313-CR

                    DARVIS LAKEITH ALLEN, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the County Criminal Court No. 2
                            Dallas County, Texas
                   Trial Court Cause No. MB19-44881-B

                                     ORDER

      Before the Court is appellant’s March 5, 2020 second motion for an

extension of time to file appellant’s brief. We GRANT appellant’s motion and

ORDER appellant’s brief filed on or before April 6, 2020. If appellant’s brief is

not filed by April 6, 2020, this appeal may be abated for the trial court to make

findings in accordance with rule of appellate procedure 38.8.


                                             /s/   BILL PEDERSEN, III
                                                   JUSTICE